Ingraham, P. J.:
I concur with my brother Clarke in overruling the demurrer to the partial defense set up in paragraph 1 of the answer, but 1 think the judgment should be affirmed so far as it sustains the demurrer to the first defense, upon the ground that the facts alleged are not sufficient upon their face to justify a finding that the contract between the plaintiff and the defendant was induced by fraud. The original contract as expressed in the letter of April 15, 1911, was clearly valid, and there was no fraud which induced the defendant to execute it and under which he acted during that year, and I can see no fraudulent misrepresentations which would justify the defendant in repudiating his letter of May 12,1911, which recognized the services that he should render under the order by a justice of the Supreme Court of the State of New Jersey, in the examination of the affairs of Hudson county. Both parties acted under that letter; the plaintiff performed its obligation, and during the period in which the contract of April 15,1911, was in force, it seems to me, the defendant was bound by it. This considera*887tion also applies to the counterclaim, the demurrer to which, I think, was also properly sustained.
My conclusion, therefore, is that the order appealed from should be reversed as to the partial defense and should be affirmed so as to sustain the demurrer to the first defense and to the counterclaim.
Judgment reversed as indicated in opinion, and demurrer overruled, with costs to appellant, with leave to respondent on payment thereof to withdraw demurrer and to reply to counterclaim. Order to be settled on notice.